Bigelow, J.
We are of opinion that the plaintiffs were not bound to give any contract in writing. The defendants having entered into possession of the property and into full enjoyment of the subject matter of the contract of sale, and a bill of sale having been offered to them by the plaintiffs, the defendants *170were liable to pay the stipulated consideration therefor. The plaintiffs had never bound themselves to give a contract in writing. Their agreement “ that they would not engage or be interested in the flour and milling business at such place or in such way as to interfere with the business to be done by the defendants as millers and traders ” was an agreement which specified no time for its performance, and did not bind any one but the plaintiffs personally. It was therefore limited to their lives, Which might end within a year. Lyon v. King, 11 Met. 411. Blanding v. Sargent, 33 N. H. 239.
The defendants, not having' fulfilled their contract upon due demand, are at once liable in this action for damages for the breach. As the notes were to bear interest from the time of the delivery of the goods, the measure of such damages is clearly the contract price.
Judgment for the plaintiffs for $3350 and interest.